Becker v. State







COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS





ROOSEVELT BARNES, JR.,

                                    Appellant,

v.

THE STATE OF TEXAS,

                                    Appellee. 

§
 
§
 
§
 
§
 
§

§


No. 08-10-00014-CR

Appeal from
 411th District Court

of Polk County, Texas

(TC # 17,789)



 

 

 




MEMORANDUM OPINION

            Roosevelt Barnes, Jr. appeals from an order denying his motion for post-conviction DNA
testing.  We affirm.
            In 2005, a jury found Appellant guilty of possession of cocaine with intent to deliver, found
the enhancement paragraphs true, and assessed Appellant’s punishment at imprisonment for 99
years.  The Beaumont Court of Appeals affirmed the conviction on November 1, 2006.  Roosevelt
Barnes v. State, No. 09-05-040-CR, 2006 WL 1109459 (Tex.App.--Beaumont November 1, 2006,
pet. ref’d)(not designated for publication).  In 2009, Appellant filed a motion for forensic DNA
testing.  See Tex.Code Crim.Proc.Ann. art. 64.01 (West Supp. 2010).  After reviewing the motion
and the State’s response, the trial court denied the motion because it found that identity was not an
issue in the case.  Appellant filed notice of appeal.



            Appellant’s court-appointed counsel has filed a brief in which he has concluded that the
appeal is wholly frivolous and without merit.  The brief meets the requirements of Anders v.
California, 386 U.S. 738, 18 L. Ed. 2d 493, 87 S. Ct. 1396, reh. denied, 388 U.S. 924, 18 L. Ed. 2d
1377, 87 S. Ct. 2094 (1967), by presenting a professional evaluation of the record demonstrating why,
in effect, there are no arguable grounds to be advanced.  See High v. State, 573 S.W.2d 807 
(Tex.Crim.App. 1978); Currie v. State, 516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State,
485 S.W.2d 553 (Tex.Crim.App. 1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). 
A copy of counsel’s brief has been delivered to Appellant, and Appellant has been advised of his
right to examine the appellate record and file a pro se brief.  Appellant filed an objection to counsel’s
motion to withdraw which we have considered as Appellant’s pro se brief.
            We have carefully reviewed the record and the briefs of both counsel and Appellant, and
agree that the appeal is wholly frivolous and without merit.  Further, we find nothing in the record
that might arguably support the appeal.  The judgment is affirmed.


February 23, 2011                                                       
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)